Citation Nr: 1115468	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular disorder, to include heart murmur, cardiomyopathy, arterial fibrillation status post pacemaker, ventricular tachycardia, and renal cell carcinoma, claimed as due to in-service radiation exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claim on appeal was initially characterized as a claim of service connection for a heart condition, to include heart murmur, non-ischemic dilated cardiomyopathy, and arterial fibrillation status post pacemaker.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has also been diagnosed as having renal cell carcinoma.  The Board therefore finds that the Veteran's claim is not limited solely to the above-listed heart disorders.  Instead, the claim is properly characterized broadly as a claim of service connection for a cardiovascular disorder, to include heart murmur, cardiomyopathy, arterial fibrillation status post pacemaker, ventricular tachycardia, and renal cell carcinoma, claimed as due to in-service radiation exposure.

In March 2011, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a cardiovascular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was detected many years after service and the probative evidence establishes that the current bilateral hearing loss is not related to disease or injury in service; moreover, the Veteran's current bilateral hearing loss is not severe enough to be considered a disability pursuant to VA regulations.  

2.  Tinnitus was detected many years after service and the probative evidence establishes that any current tinnitus is not related to disease or injury in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and private treatment records.  Further, the Veteran submitted additional records and written statements in support of his claims, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge in March 2011.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties include (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, although the VLJ during the hearing did not explicitly note the basis of the prior determinations or the elements that were lacking to substantiate the claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran met the requirements for service connection.  For instance, the representative asked the Veteran if he was exposed to loud noises while serving in the military.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, although the VLJ did not explicitly seek to identify any pertinent, outstanding evidence that might have been overlooked, the record reflects that the Veteran never received treatment for hearing loss or tinnitus.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, a specific VA medical opinion pertinent to the issues on appeal was obtained in January 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the records in the Veteran's claims file.  It considers all of the pertinent evidence of record, and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet.  App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the Veteran asserts that he incurred hearing loss and tinnitus due to acoustic trauma in service.  Specifically, he reported that he was exposed to loud noise while making adjustments to J33 jet engines in his capacity as a systems analyst.  He further indicated that he wore hearing protection devices while working with jet engines in service.   In addition, service treatment records show that the Veteran was exposed to loud noise while engaging in target practice during basic training, but that he "always or frequently" used hearing protection devices.

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as jet engine noise, and he is competent to report symptoms of decreased hearing and ringing in the ear.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board concludes that there is competent evidence that the Veteran was exposed to jet engine and firearm noise in service and he is competent to testify as to observable symptoms such as decreased hearing and ringing in the ear.  However, the preponderance of the evidence establishes that the current hearing loss and tinnitus are not due to or related to the noise exposure in service.   

Significantly, the competent medical evidence of record does not show that the Veteran has bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  VA audiometric evaluation dated in January 2011 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
30
LEFT
25
20
15
20
20

The Veteran's average pure tone threshold was 24 decibels in his right ear and 19 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  

As the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz was not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz were not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were 94 percent or greater, a current hearing loss disability by VA standards is not shown by the evidence of record.

Moreover, there is no competent evidence of treatment or diagnosis of hearing loss in service.  Service examination reports dated in April 1960 indicate that the spoken voice and/or whispered voice test was 15/15 in the left and right ears.   

During an audiology examination performed in October 1961, audiological pure tone thresholds were measured as follows (converted to ISO-ANSI units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
20
LEFT
15
15
10
20
10

Audiological pure tone thresholds later in October 1961were measured as follows (converted to ISO-ANSI units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
10
LEFT
5
5
10
5
0

Audiological pure tone thresholds in October 1963 were measured as follows (converted to ISO-ANSI units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
20
LEFT
10
0
15
15
15

Audiological pure tone thresholds in January 1964 were measured as follows (converted to ISO-ANSI units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
10
5
5
10
5

Audiological pure tone thresholds in at the time of the Veteran's 1964 separation from service were measured as follows (converted to ISO-ANSI units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
20
10
10
15
10

Significantly, the Veteran did not report ear trouble at the time of his April 1964 Report of Medical History, and his corresponding Report of Medical Examination indicated that he ears were within normal limits.  Therefore, no chronic hearing loss or tinnitus was noted in service.

Next, post-service evidence does not reflect auditory symptomatology for many years after service discharge.  Although the Veteran indicated on his September 2009 Application for Compensation and/or Pension that his hearing loss and tinnitus had their onset in October 1961, he later testified at his March 2011 Board hearing that the tinnitus had its onset sometime between 1995 and 2000, and that he did not believe that he suffered from hearing loss symptomatology.  There is no medical evidence showing a diagnosis of sensorineural hearing loss or tinnitus within one year from service separation in May 1964.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of bilateral sensorineural hearing loss or tinnitus within one year from service separation.  Thus, service connection for bilateral hearing loss on a presumptive basis is not warranted.  

The Veteran does not receive treatment for hearing loss or tinnitus.  

Moreover, there is no medical evidence of a nexus between the current hearing loss and service.  In fact, the probative medical evidence of record shows that the bilateral hearing loss is not related to disease or injury in service.  The January 2011 VA examiner noted that the Veteran did not meet the criteria for hearing loss disability under VA regulations, and opined that given the Veteran's normal hearing sensitivity thresholds bilaterally throughout his military service (including at separation), any current hearing loss was not caused by or a result of military service.  

With respect to tinnitus, the Veteran denied the presence of tinnitus at the time of his January 2011 VA examination.  Therefore, the examiner opined that the Veteran's claimed tinnitus was not caused by or a result of his military service.  

The Board finds the VA medical opinions to be probative.  The VA audiologist provided a rationale for the opinions and concluded that hearing loss and tinnitus were not related to service based upon the lack of hearing loss and tinnitus at service separation.  The VA examination report states that the claims file was available and reviewed.  The examiner reviewed the Veteran's subjective history of noise exposure in service and clinical findings and rendered an opinion.  The Board finds that the opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  Even if the Board concedes that the Veteran had continuity of symptoms of hearing loss or tinnitus since service, the Veteran's claim still fails based upon the lack of medical nexus associating the continuity of symptoms to the current hearing loss.  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

As discussed, the probative evidence shows that the current hearing loss and tinnitus are not related to service.  There is no medical evidence that establishes that the current hearing loss or tinnitus is related to the Veteran's active service.  As a finder of fact, the Board finds the assessment offered by the VA examiner more probative as to whether the Veteran's hearing loss and tinnitus are related to or had their onsets in service than the Veteran's lay report, especially given the audiological findings at separation and the lack of any medical evidence showing that he had hearing loss and tinnitus for many years after discharge.  See 38 C.F.R. § 3.159(a).

Therefore, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral hearing and tinnitus loss must therefore be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

REMAND

The Veteran also seeks entitlement to service connection for a cardiovascular disorder based on exposure to ionizing radiation.  Specifically, he reports that he was stationed at an Air Force base in Northern California in early 1961 while attached to the 456th Airborne Missile Maintenance Squadron.  He states that a B-52 Stratofortress crashed in the vicinity and that he was transported to the crash site and tasked with retrieving materials from the wreckage.  He reports that there was mention of a "yellow material" on board the B-52 that he believes was a nuclear weapon, resulting in in-service exposure to ionizing radiation.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.  

Here, the Veteran's cardiovascular disorders have been diagnosed as idiopathic, non-ischemic cardiomyopathy, ventricular tachycardia, arterial fibrillation status post pacemaker, and renal cell carcinoma.  These disorders are not listed among the "Diseases specific to radiation-exposed veterans" of 38 C.F.R. § 3.309(d); however, renal cell carcinoma, diagnosed more than 5 years after the Veteran's separation from service, is among the "radiogenic diseases" of 38 C.F.R. § 3.311.  In addition, the Veteran may still be granted service connection under 38 C.F.R. § 3.303(d) if it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  

Unfortunately, the Board finds that additional development must be conducted.  Specifically, the Veteran testified that he was stationed at an Air Force base in "Northern California" at the time of the alleged B-52 Stratofortress crash in early 1961.  His DD Form 214 as well as his service treatment records indicate that he was stationed at Beale Air Force Base in Marysville, California, from 1961 to 1964.  Further, the Veteran testified that he was attached to the 456th Airborne Missile Maintenance Squadron at the time of the incident. 

As such, on remand, the RO should contact the Veteran and ask him to provide as much additional detail as possible regarding the claimed 1961 B-52 Stratofortress crash, including the exact dates, or near to exact dates, and locations.  After completing the above, the RO should forward copies of the Veteran's DD Form 214 and unit designations to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly Center for Unit Records Research (CURR)) in an attempt to obtain the Veteran's unit history from January 1961 to June 1961.  The RO should use this data in an attempt to verify the alleged B-52 Stratofortress crash and any ensuing radiation exposure. 

Once this development has been completed, the Veteran's records should be forwarded for preparation of a dose estimate, if appropriate.  If radiation exposure is confirmed, the RO should refer the claim to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for further development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask him to provide as much additional detail as possible regarding the claimed 1961 B-52 Stratofortress crash, including the exact dates, or near to exact dates, and locations.  The RO should advise the Veteran that it would be helpful for him to obtain and submit evidence which would serve to corroborate his account of the 1961 crash, such as statements from other servicemen who witnessed the claimed events.

2.  After completing the above, the RO should use all appropriate resources to develop the Veteran's claim pursuant to the provisions of 38 C.F.R. § 3.311, to include contacting the service department and/or forwarding the relevant information, together with the Veteran's DD Form 214 and unit designations, to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly Center for Unit Records Research (CURR)) in an attempt obtain the Veteran's unit history from January 1961 to June 1961.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


